Per Curiam.
Samuel Purviance executed the mortgage deed to Burkloe, on the 17th November 1797, to secure the payment of £170, payable 1st December 1799. The mortgagor was permitted to remain in possession, and after the time the mortgage became forfeited, to wit, on the 5th July 1800, he conveyed the land to Lewis Johnston, who had no notice of the mortgage, and who entered into possession of the premises, and held them as his own property until the 18th February 1804, when he sold the premises to John Evans, who entered as soon as Johnston went out of possession, and continued the possession as long as he lived, and the defendant (his widow and devisee) has continued in possession ever since.
It appears from the case, that Lewis Johnston, John Evans, and the present defendant did, each in succession, hold the possession of the land, as their own, and adversely to all the world. It does not appear from the case, when the action was commenced; but it is admitted that it was more than seven years after the entry of Johnston. We are of opinion, that the defendant and those under whom she claims, have been in the continued possession of the premises, under a colour of title for more than seven years, holding the lands adversely to all the world, and therefore the act of 1715 bars the lessor of the plaintiff in the present action. The opinion given by the Court, upon the first point in the cause, renders it unnecessary to give any opinion on the second point.
The motion for a new trial in this cause is overruled.